Title: From George Washington to Robert Lewis, 31 October 1783
From: Washington, George
To: Lewis, Robert


                        
                            Gentn
                            Rocky Hill Octr 31st 1783
                        
                        Your favor of the 23d is come to hand—since which I have received a letter from Mr Lund Washington informing
                            me, that Wm Roberts my prest miller is not only uneasy at the thoughts of leaving my employ, but has given the strongest
                            assurances of amendment if he should be continued. In consequence I have desired L.W. to contract with him for another
                            year, provided you do not by the first Post to the Southward inform him that you have engaged a Miller; in that case your
                            bargain is to be binding. But as he has given Roberts no encouragement & matters hang in suspence I should be
                            glad, if a good Miller should offer himself to you, that he may not be refused till you hear from Lund Washington, when I
                            have desired to write to you on this subject without delay—I am Gentn—Yr Most Obt Servt
                        
                            G. W——n
                        
                    